Citation Nr: 1821107	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.

The Veteran requested a Board hearing, which was scheduled for May 2017.  The Veteran did not attend the scheduled hearing.  The Veteran has not requested another Board hearing.  Accordingly, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for PTSD must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that service personnel records indicate a shift in behavior in service, which the Veteran contends was a manifestation of a mental disorder.  The Veteran also contends that the March 2011 VA examination was inadequate since the examiner provided a conclusory opinion and did not note the use of the DSM.

The examiner noted, on page 17 of the VA examination report, that the Veteran met the DSM-IV stressor criterion.  However, the examiner did not confirm which diagnostic criteria needed to support a diagnosis of PTSD was not met.  Additionally, the examiner did not provide sufficient reasoning to support the opinion that a patient with a conceded in-service traumatic event, who displayed symptoms of persistent re-experiencing of the event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal did not meet the clinical criterion to support a PTSD diagnosis.  The examiner also stated that the Veteran should be re-evaluated for PTSD subsequent to abstaining from substance abuse and being sober for at least two years.  The Board finds that an opinion which is supported with sufficient reasoning is warranted.

The Board notes that the opinion does not indicate that the examiner considered the Veteran's behavior in service.  The Board finds that relevant since the Veteran's service records do not indicate any behavioral issues for the first two years of enlistment, but in the last year of enlistment, five behavioral incidents were recorded.  Between June 1977 and June 1978 the Veteran received four non-judicial punishments for fighting, inappropriate language, and for failure to report, and one letter of reprimand for disrespectfulness.  Thus, an opinion is required which opines whether those behavioral issues may have been caused by a psychiatric disability.

The Board also notes that the evidence indicates that the Veteran's mental disorders may have preexisted service.

The March 2011 examiner noted the Veteran was sexually molested in childhood and grew up in a household with a lot of conflict and physical altercations.  That examiner also noted that the Veteran's drug use preexisted service, and that the Veteran's polysubstance abuse disorder convoluted the diagnostic picture.

Since the Veteran's present symptoms may be related to mental disorders which may have preexisted service, an opinion is required to determine whether there is clear and unmistakable evidence that any mental disorder preexisted service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined the Veteran in conjunction with this claim.  The examiner should review the claims file, to include the evidence cited in this remand, and should note that review in the report.  The examiner should provide the following information:

(a)  Confirm that the examiner is a psychologist or psychiatrist who has not previously examined the Veteran in conjunction with this claim.

(b)  Diagnose all mental disorders found.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD pursuant to DSM-V.  If the Veteran does not meet a required diagnostic criterion, the examiner should state a rationale for that finding.

(c)  For each mental disorder, opine whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to service, or was caused by the conceded in-service traumatic event.

(d)  Opine whether there is clear and unmistakable evidence that a mental disorder existed prior to service.

(e)  If so, is there clear and unmistakable evidence that a pre-existing mental disorder was NOT aggravated or permanently worsened beyond the natural progression of the disorder during the active duty service?

(f)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the in-service behavioral issues were the result of, or evidence of the present of, any mental disorder.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

